DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the communications received 9/21/2021.
	As per the claims filed 9/21/2021:
Claims 1-20 are pending.
Claims 1, 8, 15 are independent claims.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 11132540 (hereinafter: The Patent) in view of Sergei Ivanov et al (US PG Pub No 2016/0269766)(hereinafter: Ivanov).

1. The Patent discloses A method of searching for an ink file, the method comprising: 
obtaining plural ink files, each of the ink files including M (M is an integer of 1 or more) pieces of stroke data and a metadata block, wherein each of the M pieces of stroke data includes plural coordinates data, and the metadata block associates the M pieces of stroke data respectively with metadata set per ink file such that plural metadata sets exist for the plural ink files, wherein the metadata set per ink file is indicative of which one of N (N is an integer of 1 or more and M or less) kinds of input devices is used to input the respective one of the M pieces of stroke data [col 37, lines 39-51]; 
obtaining a search condition which specifies a first metadata set out of the plural metadata sets [col 37, lines 55-56]; 
selecting, from among the plural ink files, one or more ink files associated with the ink file name [col 37, lines 59-60]; and 
drawing the pieces of stroke data included in the selected one or more ink files [col 37, lines 63-65].
The patent failed to specifically disclose referring to a table within a storage, the table associating the first metadata with an ink file name. However, Ivanov, in the same field of digital ink processing discloses this limitation in [[0081] Search results are obtained for the search and may be displayed via the user interface various ways. For example, results of the search may be displayed in a vertical list containing a file name and path, file size, file type, file thumbnail and a summary description generated from a combination of the search terms and content of items identified by the search]. Search results are obtained from memory by associating the metadata and its corresponding file name.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the patent’s digital ink files to refer to a table within a storage, the table associating the first metadata with an ink file name; as disclosed by Ivanov. The motivation for doing so would have been to let the user to accurately search digital ink data, allowing the user to revisit portions of stored data.

2. The patent discloses the method of searching for an ink file according to claim 1, wherein the drawing of the pieces of stroke data includes drawing only the pieces of stroke data associated with the first metadata set specified by the search condition [claim 2].

3. The patent discloses the method of searching for an ink file according to claim 1, wherein the M pieces of stroke data are respectively encoded according to one format selected from multiple formats and stored in the ink file; the ink file stores information, which identifies the selected one format and which is in another format independent of the selected one format, in a first area different from a second area in which the M pieces of stroke data are stored; and the selecting of the one or more ink files includes selecting the one or more ink files including the pieces of stroke data encoded according to the selected one format, in reference to the information [claim 3].

4. The patent discloses the method of searching for an ink file according to claim 3, wherein at least one of the ink files includes pieces of stroke data differently encoded according to different formats, and the drawing of the pieces of stroke data includes drawing only the pieces of stroke data encoded according to the selected one format [claim 4].

5. The patent discloses the method of searching for an ink file according to claim 1, wherein the ink files respectively include ordering information indicative of a relative drawing order of the M pieces of stroke data, and the drawing of the pieces of stroke data includes drawing the pieces of stroke data associated with the first metadata set specified by the search condition in the relative drawing order indicated by the ordering information [claim 5].

6. The patent discloses the method of searching for an ink file according to claim 5, wherein the ordering information includes information indicative of a relative drawing order of a first piece of stroke data and a second piece of stroke data that intersect each other [claim 6].

7. The patent discloses the method of searching for an ink file according to claim 1, wherein the first metadata set includes information indicative of which one of the N kinds of input devices is used to input the respective one of the M pieces of stroke data among the M pieces of stroke data, wherein the information is converted to a character string [claim 7].

	Claims 8, 15 are rejected under the same rationale as claim 1 above.
	Claims 9-14, 16-20 are rejected under the same rationale as claims 2-7 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8-9, 12, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. US 20140118314 (hereinafter Black) in view of Sergei Ivanov et al (US PG Pub No 2016/0269766)(hereinafter: Ivanov).

Claim 1:
As per independent claim 1, Black discloses a method of searching for an ink file, the method comprising: 
obtaining plural ink files (Fig. 1, Fig. 4, Fig. 5, and paragraphs [0004], [0014], and [0041]-[0045]) each of the ink files including M (M is an integer of 1 or more) pieces of stroke data and a metadata block, wherein each of the M pieces of stroke data includes plural coordinates data, and the metadata block associates the M pieces of stroke data respectively with metadata indicative of which one of N (N is an integer of 1 or more and M or less) kinds of input devices is used to input the respective piece of stroke data (Fig. 1, Fig. 4, Fig. 5, and paragraphs [0004], [0014], and [0041]-[0045], captured writing gestures are stored including both spatial (coordinate) and timing components as well as smart pen information);
Black failed to specifically disclose:
A metadata set per ink file such that plural metadata sets exist for the plural ink files
obtaining a search condition which specifies a first metadata set out of the plural metadata sets; 
referring to a table within a storage, the table associating the first metadata with an ink file name;
selecting, from among the plural ink files, one or more ink files associated with the ink file name; and 
drawing the pieces of stroke data included in the selected one or more ink files.
Ivanov, in the same field of digital ink files discloses a metadata set per ink file such that plural metadata sets exist for the plural ink files [[0020] handwriting stored as searchable metadata for each file [0021] metadata blocks stored within the document file but separate from the original document contents.]
obtaining a search condition which specifies a first metadata set out of the plural metadata sets [[0020, 0036] handwritten text is searchable metadata associated with the document file [0067] searching ink strokes based on a received search condition. [0078] search user interface].
referring to a table within a storage, the table associating the first metadata with an ink file name; selecting, from among the plural ink files, one or more ink files associated with the ink file name; and  drawing the pieces of stroke data included in the selected one or more ink files [[0081] Search results are obtained for the search and may be displayed via the user interface various ways. For example, results of the search may be displayed in a vertical list containing a file name and path, file size, file type, file thumbnail and a summary description generated from a combination of the search terms and content of items identified by the search].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Black’s digital ink files to include a metadata set per ink file such that plural metadata sets exist for the plural ink files, obtain a search condition which specifies a first metadata set out of the plural metadata sets; refer to a table within a storage, the table associating the first metadata with an ink file name; selecting, from among the plural ink files, one or more ink files associated with the ink file name; and draw the pieces of stroke data included in the selected one or more ink file as disclosed by Ivanov. The motivation for doing so would have been to let the user to accurately search digital ink data, allowing the user to revisit portions of stored data.


Claim 2:
As per claim 2, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Black and Ivanov disclose wherein the drawing of the pieces of stroke data includes drawing only the pieces of stroke data associated with the metadata specified by the search condition. Ivanov [[0081] Search results are obtained for the search and may be displayed via the user interface various ways. For example, results of the search may be displayed in a vertical list containing a file name and path, file size, file type, file thumbnail and a summary description generated from a combination of the search terms and content of items identified by the search.]

Claim 5:
As per claim 5, which depends on claim 1, Black and Ivanov disclose wherein the ink files respectively include ordering information indicative of a relative drawing order of the M pieces of stroke data. Black, (Fig. 1, Fig. 3 - Fig. 5, and paragraphs [0004], [0014], [0037], and [0041]-[0046]),
and the drawing of the pieces of stroke data includes drawing the pieces of stroke data associated with the metadata specified by the search condition in the relative drawing order indicated by the ordering information Black, (Fig. 1, Fig. 3 - Fig. 5, and paragraphs [0004], [0014], [0037], and [0041]-[0046]).

Claim 8:
	As per independent claim 8, it merely recites a system to implement the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 9:
	As per claim 9, it is rejected under the same rationale as claim 2 above.

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 5 above.

Claim 15:
	As per independent claim 15, it merely recites a computer-readable tangible and non-transitory medium including instructions that cause a computer to implement the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 2 above.

Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 5 above.

Claims 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Ivanov, further in view of Ogawa et al US 20110169756 (hereinafter Ogawa).

Claim 6:
As per claim 6, which depends on claim 5, the combination of Black, and Ivanov discloses all the features with respect to claim 5 as outlined above. However the combination of Black, and Ivanov fails to explicitly wherein the ordering information includes information indicative of a relative drawing order of a first piece of stroke data and a second piece of stroke data that intersect each other.
Ogawa teaches this limitation in (Fig. 15, Fig. 21A - Fig. 22B, and paragraphs [0101] and [0121]-[0132]).
It would have been prima facie obvious to one of ordinary skill in art, having the teachings of Black, Ivanov, and Ogawa before the effective filing date of the claimed invention, to modify the stroke data as disclosed by Black and Ivanov to additionally include information indicative of a relative drawing order of a first piece of stroke data and a second piece of stroke data that intersect each other as taught by Ogawa because the references relate to electronic pens. One of ordinary skill in the art would be motivated for stroke data to simultaneously intersect because it improves the detection of touch inputs (Ogawa, paragraph [0007]-[0014]).

Claim 13:
	As per claim 13, it is rejected under the same rationale as claim 6 above.

Claim 20:
	As per claim 20, it is rejected under the same rationale as claim 6 above.


Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black and Ivanov in view of Kono US 20060013484 (hereinafter Kono).

Claim 7:
As per claim 7, which depends on claim 1, the combination of Black, and Ivanov discloses all the features with respect to claim 5 as outlined above. However the combination of Black, and Ivanov fails to explicitly wherein the metadata includes information indicative of which one of the N kinds of input devices is used to input the respective piece of stroke data among the M pieces of stroke data, wherein the information is converted to a character string.
Kono teaches this limitation in that (Fig. 2 - Fig. 4B, and paragraphs [0059] and [0060]).
It would have been prima facie obvious to one of ordinary skill in art, having the teachings of Black, Napper, and Kono before the effective filing date of the claimed invention, to modify the metadata as disclosed by Black and Napper to include information indicative of which one of the N kinds of input devices is used to input the respective piece of stroke data among the M pieces of stroke data, wherein the information is converted to a character string as taught by Kono because the references relate to handwritten input. One of ordinary skill in the art would be motivated to use a character string table because it makes it easier to recognize handwriting (Kono, paragraph [0008]).

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 7 above.

Allowable Subject Matter

Claims 3-4, 10-11, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/Primary Examiner, Art Unit 2144